Citation Nr: 1541031	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for a seizure disorder, claimed as secondary to service-connected lung cancer status post left upper lobectomy with emphysema.  

2.  Entitlement to a rating in excess of 30 percent for post left upper lobectomy lung cancer with emphysema (respiratory disabilities), prior to December 4, 2008, and from July 1, 2009,   



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel





INTRODUCTION

The appellant is a Veteran who had active service from April 1977 to April 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an December 2009 rating decision by the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for idiopathic seizure disorder and granted service connection for post left upper lobectomy lung cancer, and assigned a temporary total (convalescence) rating, effective December 4, 2008, and a 30 percent rating thereafter, effective July 1, 2009, for the Veteran's service-connected respiratory disabilities.  

The claim decided in the December 2009 rating decision on appeal included both service connection and increased rating components.  As the rating decision on appeal granted service connection for a second claimed respiratory disability, the only matter remaining on appeal is the rating matter, to include both the rating for the combined respiratory disabilities from the December 4, 2008, date of grant, and the rating for emphysema alone, prior to that date.  From December 4, 2008, through June 30, 2009, the respiratory disabilities were assigned the maximum (100 percent) schedulear rating, and the issue is characterized to reflect that that period of time is not under consideration.

 [The Veteran initiated, but did not perfect, an appeal of a June 2012 rating decision that denied service connection for sleep apnea, claimed as secondary to his service-connected respiratory disability.  Consequently, the matter of service connection for sleep apnea is not in appellate status.]

The issues of service connection for a seizure disorder and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.





FINDINGS OF FACT

1.  Prior to December 4, 2008, the Veteran's service-connected respiratory disability (emphysema) is not shown to have been manifested by Fev-1 of less than of 56-percent predicted, or FEV-1/FVC ratio of less than 56 percent, or DLCO (SB) less than 56 percent of predicted; maximum oxygen consumption less than 21 ml/kg/min (with cardiorespiratory limit) was not shown.   

2.  From July 1, 2009, the Veteran's service connected respiratory disability (post left upper lobectomy lung cancer with emphysema) is not shown to have been manifested by FEV-1 of less than 56-percent of predicted, or FEV-1/FVC ratio of less than 56  percent, or DLCO of less than of 56-percent of predicted; maximum oxygen consumption less than 21 ml/kg/min (with cardiorespiratory limit) was not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for the Veteran's service-connected respiratory disabilities is not warranted either prior to December 4, 2008 or from July 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Codes(Codes) 6603, 6844 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  As noted above, the issue remaining on appeal is one of an increased rating.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  February and May 2009 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (when a claim has been substantiated, the Veteran bears the burden of demonstrating prejudice from defective notice with respect to downstream issues).

The Veteran's Social Security Administration records and identified pertinent treatment records have been secured.  The AOJ arranged for VA examinations in July 2009 (fee basis), November 2009, and (following allegations of worsening, see January 2011 correspondence) August 2012.  The Board finds that the VA examination reports contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that the record as it now stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Emphysema (Code 6603) and residuals of lobectomy for lung cancer (Code 6844) are rated under the same criteria: a 10 percent rating is warranted for FEV-1 of 71 to 80 percent of predicted, or; FEV-1/FVC ratio of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent of predicted; a 30 percent rating is warranted for FEV-1 of 56 to 70 percent of predicted, or; FEV-1/FVC ration of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent of predicted; a 60 percent rating is warranted for FEV-1 of 40 to 55 percent of predicted, or FEV-1/FVC ratio of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent of predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); and a 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; the FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy (RVH), or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or where the disability requires outpatient oxygen therapy.  38 C.F.R. § 4.97.
This appeal originated from January 2009 correspondence that, in essence, requested service-connection for post lobectomy lung cancer and an increased rating for already service-connected emphysema.  Under 38 C.F.R. § 4.96 ratings for disabilities rated based on lung or pleural involvement may not be combined; instead, a single rating is to be assigned under the Code that reflects the predominant disability, with elevation to the next higher rating where the overall severity of the disability warrants it.  

The December 2009 rating decision on appeal granted service connection for lung cancer status post upper lobectomy and assigned ratings for the Veteran's respiratory disabilities - emphysema and lung cancer - in combination, to include a temporary total convalescence rating following lobectomy.  Thus, the appeal before the Board requires consideration of two separate time periods:  consideration of the rating assigned for emphysema prior to the grant of service connection for lung cancer/lobectomy and consideration of the rating assigned for the Veteran's respiratory disabilities including post lobectomy lung cancer and emphysema following the termination of the temporary total (convalescence) rating (i.e., from July 1, 2009.

An effective date for an increased rating prior to the date of claim may be granted if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim (although not prior to the date service connection was granted).  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Consequently, the rating for emphysema must be considered  from May 28, 2008 (the effective date of the award of service connection for such disability).  

On August 2008 VA examination, the Veteran reported daily use of an inhaled bronchodilator and inhaled oral steroids.  It was noted that treatment response was fair, with some symptoms remaining, but improved.  A history of productive cough was noted, along with a history of hemoptysis, wheezing, dyspnea (including at rest), chest pain, and one day of incapacitation in the past 12 months. On examination there were decreased breath sounds, wheezing, and dyspnea on mild exertion.  Diaphragm excursion and chest expansion were slightly limited.  Pulmonary function testing (PFTs) showed FEV-1 77 percent of predicted, FEV-1/FEC ratio of 77 percent, and DLCO 64 percent of predicted.  The examiner stated that occupational effects would include lack of stamina, weakness, fatigue, and difficulty breathing.  Effects on daily activities ranged from none (self-care, such as bathing and dressing), to mild (chores, shopping, recreation, traveling), to moderate (exercise), to severe (sports).  There was no evidence of cor pulmonale, pulmonary hypertension, or RVH.  

VA treatment records are consistent with the findings on VA examination, including notations of diminished breath sounds, but normal effort, and the addition of a mometasone inhaler.  (See, e.g., August 2008 VA treatment record).  Complaints of dizziness were noted to have been resolved.  (See id.)  The Veteran was seen in the GI clinic (i.e., not by a pulmonologist) for complaints of nausea.  

The Veteran was assigned a 30 percent rating for emphysema (prior to December 4, 2008) based on the PFT showing DLCO of 64 percent, which is consistent with a 30 percent rating under Diagnostic Code 6603.  The medical evidence of record is consistent with this rating, and the Veteran has not presented argument that, during this time period, his emphysema was worse than is documented in his treatment records.  (His January 2009 claim for an increased rating appears to be based on the recent diagnosis of/and treatment for lung cancer, which, although considered in conjunction with emphysema for rating purposes, is a separate disability.)  Thus, as it is not factually ascertainable that the Veteran's emphysema worsened (to a level warranting a 60 percent rating ) prior to December 4, 2008, the Board finds that the Veteran is not entitled to a (schedular) rating in excess of 30 percent for such disability, prior to December 4, 2008.

Following the termination of the temporary total (convalescence) rating the rating for the Veteran's service connected respiratory disability has been based on a determination that objective manifestations symptoms are consistent with a 10 percent rating under Codes 6603/6844, with an increase to the next higher (30 percent)  rating based on the severity of the overall disability picture for his respiratory disabilities.

On July 2009 VA examination, the Veteran reported shortness of breath (described as moderate and interfering with physical ability) and a history of tumors, diagnosed in December 2008 and treated with an upper lobectomy.  He stated that he was unsure whether he was free of cancer.  He reported that he was using prescribed Combivent and Asmanex inhalers, as well as pain killers and medication to treat a prostate condition.  He reported that bedrest had not been recommended.  On physical examination, there was no evidence of cor pulmonale, RVH, or pulmonary hypertension.  There was no evidence of weight loss/gain or restrictive lung disease.  PFT's showed post-bronchodilator results for FEV-1 of 87 percent of predicted, and the FEV-1/FEC ratio of 85 percent.  The examiner stated that DLCO testing was not necessary for a diagnosis.  Chest imaging was abnormal, showing likely mild pleural-parenchymal changes within the left upper lobe.  The examiner stated that the previously service-connected condition of emphysema had progressed to include lung cancer, status post left upper lobectomy and that the Veteran was mildly to moderately affected by the respiratory disability.  The examiner further commented that, during the examination, the Veteran ambulated with minimal difficulty, with mild dyspnea noted after ambulating 90 feet.

On October 2009 VA examination, the Veteran reported a medical history consistent with that reported in July 2009.  He reported subjective symptoms of night sweats, shortness of breath (at rest), daytime hypersomnolence, snoring, sleep disruption, a history of weight change (loss), left-sided non-angina chest pain, periodic leg movements of sleep, and obstructive sleep apnea.  On physical examination, the examiner noted that there was no current treatment related to the prior malignancy, and no evidence of recurrence.  July 2009 chest x-rays (taken following a report of increased shortness of breath) showed post-surgical changes and clear lungs, and the lungs were considered stable when compared to July 2009 x-rays.  The examiner opined that the Veteran's lung cancer was secondary to his emphysema and that his respiratory disease had moderate effects on his daily activities.

On March 2012 VA examination, the examiner noted the prior diagnoses of emphysema and carcinoma.  The Veteran reported that he had not been treated for the carcinoma with radiation or chemotherapy.  The Veteran reported that he currently used only a Mometasone inhaler to treat his respiratory disability.  He stated that he experienced chronic shortness of breath on exertion, as well as when lying down, eating too much, or bending over.  He reported unintentional weight loss, documented (based on medical records) as 2 pounds in the previous 2 months, and 14 pounds over the previous 7 months.  He denied night sweats and cough, but reported that his shortness of breath was gradually worsening.    

The examiner noted that the Veteran's respiratory disabilities required daily use of inhaled anti-inflammatory medication, but had not required oral or parenteral corticosteroids, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The examiner, citing to imaging results in the record, noted that there were no residuals or recurrent malignancy related to the Veteran's carcinoma.  The examiner reviewed PFT conducted in February 2012.  The Board notes that the FVC, FEV-1, and DLCO results reported as percent predicted in the examination report actually reflect the measurement (in liters).  The actual post-bronchodilator percent predicted value of FEV-1 was 88 percent.  Post-bronchodilator DLCO results were not reported, but the pre-bronchodilator result was 76 percent of predicted.  The post-bronchodilator FEV-1/FEC value was 74 percent.  The examiner opined that the PFT results accurately reflected current pulmonary functioning, and that the FEV-1/FVC test result most accurately reflected the level of disability.  The examiner noted that emphysema was the predominant respiratory condition, as such disability was consistent with the mild airway obstruction seen on PFT.  The examiner noted that the Veteran's respiratory disabilities impact on his ability to work, because he is no longer able to carry the weight, endure the walking, or tolerate the temperature associated with his prior employment in construction.  

The treatment records in the record covering the period under consideration are consistent with the findings shown on VA examinations.  VA treatment records from July 2009 through December 2014 note sporadic complaints of shortness of breath.  (See, e.g., July 2009 VA treatment record (noting increased shortness of breath), June 2011 VA treatment record (noting shortness of breath after dressing in the morning), and July 2014 VA treatment record (noting breathing difficulties).  He also repeatedly denied shortness of breath.  (See, e.g., April 2011, December 2011, March 2013, June 2013, January 2014, and April 2014 VA treatment records).  His lungs were routinely described as clear.  

The Veteran was seen by thoracic surgery on several occasions to follow-up on his 2008 lobectomy.  Each time, he reported shortness of breath, dizziness, and fatigue.  Imaging associated with these follow-up visits indicated that his lung cancer had not returned, and in November 2013 he was informed that he was considered a cancer survivor, as he had passed the 5-year mark without recurrence.  He has been described as doing "well" following the lobectomy.  (See April 2010 and November 2013 VA treatment records).    

Upon review of the objective (medical) evidence of record, the Board finds that it does not support an increased schedular rating for the Veteran's respiratory disabilities from July 1, 2009.  The PFT conducted during this time period does not suggest pulmonary disability in excess of that associated with a 10 percent disability rating.  The Board acknowledges that DLCO testing was not reported for the July 2009 examination.  However, the examiner explained that DLCO testing was not necessary to accurately diagnose the Veteran's condition.  (See 38 C.F.R. § 4.96 (d)(2) (when DLCO testing is not of record, evaluation under alternative criteria is acceptable when the examiner explains why DLCO testing is not useful.))  Thus, the Board finds that use of the reported FEV-1 and FEV-1/FVC values to assess the Veteran's condition is justified, and the examination is probative evidence weighing against the Veteran's claim.

Likewise, the February 2012 PFT did not include post-bronchodilator DLCO results.  However, the pre-bronchodilator results were consistent with a 10 percent rating, and the March 2012 VA examiner indicated that the FEV-1/FEC results most accurately documented the Veteran's level of disability (and, therefore, post-bronchodilator DLCO results would not be useful).  Consequently, the Board finds that the March 2012 VA examination is also probative evidence weighing against the Veteran's claim.

The Board acknowledges that the Veteran has complained of worsening shortness of breath and additional symptomatology (beyond shortness of breath) that he has related to his service-connected respiratory disability.  (See, e.g., January 2011 correspondence)  While he is competent to observe symptoms he experiences through his senses, such as increased shortness of breath and additional symptomatology, he has not demonstrated that he has the requisite training and experience to competently opine as to whether his shortness of breath has increased to the point that a higher rating is warranted (as pulmonary function limitations are determined by diagnostic studies), or whether additional symptoms are, in fact, associated with his service-connected respiratory disabilities; those are medical questions that require medical evidence and expertise.  

The Board notes that the Veteran has a complex overall disability picture, including diagnoses of, and treatment for, several significant non-service-connected disabilities, including diabetes, hepatitis C, hypertension, psychiatric disability, vascular disease (requiring surgical treatment) and chronic pain syndrome.  Some symptoms reported in conjunction with the Veteran's respiratory disabilities have, in other settings, been attributed to his non-service-connected disabilities.  For example, with respect to the Veteran's reported symptoms of sleep disturbance (and related daytime symptomatology) on October 2009 VA examination, the March 2012 VA examiner associated those symptoms with the Veteran's sleep apnea (service connection for which has been denied and the Veteran's appeal of that determination was not perfected.)  Thus, the Board finds that those symptoms are not manifestations of (and cannot be considered in rating) his service-connected respiratory disabilities.

Likewise, in March 2013, the Veteran reported on cardiology examination that he had experienced dizziness since 2008.  A vestibular disability was suspected, and the Veteran was advised to cease use of a particular medication (used to treat a non-service-connected disability).  In May 2013, he reported that his dizziness had gone away once the medication was discontinued.  Limitation of physical activity, pain, and the use of a wheelchair have been associated with his chronic pain syndrome and vascular insufficiency.  (See, e.g., August 2010, January 2012, and August 2014 VA treatment records.)  Follow-up regarding his lung cancer was recommended following reports of vascular pain (see August 2013 VA treatment record), but no recurrence was found (see November 2013 VA treatment record), and the Veteran underwent angiogram/stent placement surgery on his lower extremities (see September and October 2014 VA treatment records).  In November 2013, his fatigue was attributed to medication taken to treat a non-service-connected disability.  Furthermore, while evaluation for anesthetic risk associated with a March 2014 procedure (for non-service-connected disability) noted severe disease, this evaluation was based on the Veteran's entire medical condition, not merely the service-connected respiratory disabilities.  

The symptoms and functional limitations associated (medically) with the Veteran's service-connected respiratory disabilities reflect mild disease shown by PFTs, with mild to moderate effect on overall functioning.  That level of disability is consistent with the rating assigned, which is based on clinically demonstrated symptoms warranting a 10 percent rating, with elevation to the next higher (30 percent) rating, based on the overall  severity of the respiratory disability.  To the extent that any of his additionally reported symptoms might be attributed to his service-connected respiratory disabilities (and not, as discussed above, to non-service-connected disabilities), the rating schedule specifically provides for elevation (which has already been granted here) when the overall disability picture exceeds that which is reflected in the single rating that would otherwise be assigned under the diagnostic code.  

The Board has considered whether the Veteran would be entitled to a higher rating under a different Code.  As noted above, the criteria under Codes 6603 (for emphysema) and 6844 (for postsurgical residuals of lung cancer) are identical (and ratings under those Codes may not be combined).  Nor may the rating assigned be combined with a rating for any other disability with lung or pleural involvement.  There is no evidence of any other respiratory symptomatology (such as a disease of the nose and throat) that would permit an additional respiratory condition rating.

The Board has also considered whether referral of this issue for extraschedular consideration is indicated for any time period under consideration.  The primary symptom complained of is shortness of breath, which is measured by PFT and encompassed by the schedular criteria.  To the extent that he alleges additional symptomatology, the Board notes first, as stated above, several such symptoms have been clinically associated with other disabilities (such as sleep apnea, chronic pain syndrome, or GI complaints).  Next, the Board acknowledges that some symptoms that may be associated with the Veteran's service-connected respiratory disabilities (such as fatigue or dizziness) at some points during the periods under evaluation are not specifically enumerated in the rating schedule, which evaluates the disabilities based solely on PFT results or the presence of certain serious clinical findings (such as cor pulmonale) not seen here.  However, while these symptoms are not specifically enumerated, they are manifestations of the reduced lung capacity indicated by the PFT results.  Additionally, beginning July 1, 2009, additional symptoms associated with the Veteran's combined service-connected respiratory disabilities are encompassed by the grant of the next higher evaluation (above what is indicated based on PFT results alone), due to the overall severity of his service-connected respiratory disabilities in combination.  Therefore, the Board finds that the schedular criteria are not inadequate, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating for the Veteran's service connected respiratory disability in excess of 30 percent prior to December 4, 2008, and/or from July 1, 2009, is denied.


REMAND

On November 2009 VA examination, the examiner stated that the Veteran's seizure disorder was neither caused nor aggravated by his service-connected respiratory disabilities.  A rationale was provided with respect to causation, but not as to the matter of aggravation.  Consequently, a remand to obtain a supplemental opinion that addresses this medical question is necessary.

A claim for a TDIU, due to service-connected respiratory disabilities, has been raised by the record in the context of the increased rating claim, and must be considered.  (See, e.g., January 2013 VA chiropractic treatment record, noting retirement due to disability).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, such issue has not been adjudicated by the AOJ and is not yet fully before the Board, as it requires notice by the AOJ, action by the appellant, and development, and adjudication by the AOJ appellant, before full jurisdiction is conferred on the Board by the Veteran's perfection of an appeal of an AOJ denial in the matter.  

Furthermore, as the outcome of the seizure disorder claim could materially affect the outcome of the TDIU claim, the Board finds that the matter of entitlement to a TDIU rating is inextricably intertwined with the claim of service connection for seizure disorder and must be deferred pending the outcome of the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the Veteran an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 addressing the claim for a TDIU rating.  The AOJ should ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to provide relevant employment information, and to authorize VA to contact his previous employers for additional information regarding his employment.  He should have ample opportunity to respond.  Further action on a claim for TDIU should then be deferred pending resolution of the service connection for a seizure disorder claim-unless the AOJ finds that an award of TDIU is warranted regardless.

2.  The AOJ should arrange for the Veteran's record to be forwarded to the physician who examined him in November 2009 for review and a supplemental medical advisory opinion regarding the etiology of the Veteran's seizure disorder.  The physician should review the record and offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's seizure disorder was aggravated by his service-connected respiratory disabilities (emphysema and lung cancer/lobectomy) and their treatment.  If the examiner who conducted the November 2009 examination is unavailable, the AOJ should arrange for another VA examination of the Veteran to secure the medical opinion. 

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claims remaining on appeal, for TDIU in light of the determination on the service connection for a seizure disorder claim, upon the Veteran's completion of the required forms, and following any further development indicated (and referral for extraschedular consideration if so indicated).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


